Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al.
Claims 1-4,6-11,14-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al.(US8440811) in view of Yin et al. (US20150218204); Johnston et al. (US20140221253);  Lin et al. (Proceedings of the National Academy of Sciences 105.46 (2008): 17626-17631.); Doyle et al.(US8105982); Han et al. (WO2016144755, filed 04 March 2016);  Mencin ( Thesis: In vitro selection of DNA aptamers for proteins immobilized on magnetic beads and monitoring of ssDNA pool evolution. Diss. Univerza v Novi Gorici, Fakulteta za podiplomski študij, 2015) and Ahmad et al. ("Selection is more intelligent than design: improving the affinity of a bivalent ligand through directed evolution." Nucleic acids research 40.22 (2012): 11777-11783).
Chang et al. teach providing aptamer coupled to ssDNA origami nanostructures (e.g. lines 27-31, col. 7; lines 8-15, col. 11) and screening for affinity to target polypeptides. Chang et al. teach an embodiment of aptamer coupled nanostructure comprising two aptamers comprising randomized sequences joined to a Y shaped nanostructure (e.g. M1 in Fig 10; structures as depicted in Fig.11c). Furthermore, Chang et al. teach the aptamers are covalently linked to the polynucleotides of the nanostructure (e.g. lines 36-39, col. 9).

    PNG
    media_image1.png
    524
    1261
    media_image1.png
    Greyscale

Chang et al. teach aptamers comprise randomized sequences that range in length from about 25 to  about 100 nucleotides(e.g. lines 45-52, col. 8), wherein the randomized sequences are flanked by 1-2 predetermined sequences comprising 10-50 nucleotides (e.g. lines 53-57, col. 8).
Chang et al. teach a modified SELEX procedure to select target-binding aptamers (e.g. as in Example 3 and especially lines 41-67, col. 27- lines 1-7, col. 29). Chang et al. also teach that aptamers can be synthesized and screened by any known method  but teach a preferred embodiment wherein proteins expressed at the surface of cells are aptamer targets (e.g. lines 34-35, col. 7; lines 41-46, col. 8;lines 63-67, col. 26- line 1 , col. 27; lines 43-53, col. 27).
Furthermore, they teach screening aptamers includes determining aptamer affinity to different regions of the same molecule (e.g. Multimeric aptamers provides multivalent binding capacity either for one type of target molecule or receptor, or for multiple types of target molecules or receptors as in lines 10-12, col. 8; lines 50-53, col. 27).
 Chang et al. teach selected aptamers with desired binding affinity are PCR amplified using  primers that anneal to flanking sequences in the 5’ and 3’ arms, which include 5’ arm 
Chang et al. also teach selected aptamers are eluted and analyzed by gel electrophoresis (e.g. lines 35-38, col. 28).
Therefore, Chang et al. make obvious the limitations: method for directed evolution of multivalent aptamers, the method comprising (a1) covalently linking a random library of nucleic acid sequences for aptamer selection (e.g. lines 27-31, col. 7; lines 36-39, col. 9) to a defined single-stranded DNA (ssDNA) or RNA origami nanostructure (e.g. lines 8-15, col. 11; Figure 11C); (c)    contacting benchmark polypeptide to the scaffold-linked library(e.g. lines 34-35, col. 7; lines 41-46, col. 8;lines 63-67, col. 26- line 1 , col. 27; lines 43-53, col. 27) (d) recovering the contacted molecules; (e)    eluting bound aptamer conjugated DNA origami nanostructure(e.g. lines 35-38, col. 28) as required by claim 1.
 Furthermore, Chang et al. render obvious the limitations: (h) recovering sense single-stranded DNA (ssDNA) for one or more subsequent rounds of directed evolution (e.g. modified SELEX procedure to select target binding aptamers as in lines 41-67, col. 27- lines 1-7, col. 29; The selected aptamers are PCR amplified using 5'-arm sequences and the biotinylated oligonucleotides that are complementary to the 3'-arm. The ssDNA isolated from the PCR products is incubated with the linker polynucleotides to form multimeric aptamers and then allowed for subsequent selection and PCR amplification as in lines 6-11, col. 28)   as required by claim 1.
Chang et al. teach aptamer-coupled nanostructures wherein the nanostructure is Y shaped and the coupled complex comprises two aptamers (e.g. Figure 11C). Furthermore, 
 Chang et al. also teach the nanostructure comprises a multi-helical bundle comprising 2-20 double stranded helices (e.g. lines 62-67, col. 11). Chang et al. also teach the nanostructure includes DNA origami structural elements including branch junctions and crossovers (e.g. lines 12-31, col. 13).
 Furthermore, Chang et al., teach an embodiment wherein the nanostructure is a trimeric “Holiday-junction like” structure (e.g. lines 12-17, col. 27; Fig. 11).
 Furthermore, Chang et al. teach the aptamer loops are the same or different (e.g. FIG. 11 illustrates representatives of oligomeric aptamer- nanostructures. A) Same aptamer monomer connected by linker polynucleotides to form homomultimers; B) Different aptamers connected by the linker polynucleotides to form heteromultimers as in lines 30-35, col. 5; As used herein, the term "multimeric aptamer" refers to a multimer of aptamers of the same type or different types as in lines 3-5, col. 8; Fig. 11).
Furthermore, Chang et al. teach aptamer design can be optimized (e.g. sequence can be designed with sufficient flexibility such that it can accommodate interactions of aptamers with two targets at the distances described herein as in lines 52-55, col. 7; Computer programs are available to assist in designing the suitable predetermined sequence of the 5'-arm and 3'-arm regions to facilitate hybridization with the linker polynucleotide and to minimize potential secondary structure in the 5'-arm and 3'-arm regions as in lines 62-67, col. 8; lines 63-67, col. 26- lines 1-25, col. 27;  aptamer design parameters as in Table 2, col. 27).

 Therefore, Chang et al. make obvious the limitation: wherein the random library has a total length of about 120 nucleotides to about 180 nucleotides as required by claim 2.
Furthermore, Chang et al. make obvious the limitation: wherein the nucleic acid origami nanostructure is a Y-shaped ssDNA or ssRNA origami nanostructure as required by claim 3.
As Chang et al. teach the aptamer loops are the same or different (e.g. homomultimers and heteromultimers as in lines 30-35, col. 5; As used herein, the term "multimeric aptamer" refers to a multimer of aptamers of the same type or different types as in lines 3-5, col. 8; Fig. 11), they make obvious the limitation: wherein the sequences of the two random loop sequences are the same as recited in claim 6.
They also make obvious the limitation: wherein the sequences of the two random loop sequences are different as recited in claim 7.
Furthermore, Chang et al. make obvious the limitation: wherein the target polypeptide comprises two or more epitopes, and the sequences of the different two random loop sequences bind to the two or more epitopes of the target polypeptide (e.g. Multimeric claim 8.
Furthermore, as Chang et al. disclose aptamers comprise randomized sequences that range in length from about 25 to  about 100 nucleotides(e.g. lines 45-52, col. 8), they make obvious the limitation: wherein the two random loop sequences are independently from 10 to 40 nucleotides in length as recited in claim 9.
Furthermore, as Chang et al. disclose aptamers comprise randomized sequences that are about 25 nucleotides, they make obvious the limitation: method of claim 9, wherein the two random loop sequences are each 20 nucleotides in length as recited in claim 10.
 As Chang et al. teach determining aptamer binding under stringent conditions (e.g. lines 31-43, col. 6) and a modified SELEX procedure to select optimal target – binding aptamers with stringent specificity ( e.g. lines 44-45, col. 28), they make obvious the limitation: wherein said subsequent one or more rounds of directed evolution is performed with increasing stringency as recited in claim 15.
Chang et al. teach an embodiment wherein nanostructures comprising target-specific aptamers are subjected to 20-30 rounds of SELEX positive/ negative selection to yield less than 20 different kinds of selected aptamers from an original library (e.g. lines 31-33, col. 28). Therefore, they make obvious the limitation: wherein the increasing stringency is performed using a method selected from: reducing the concentration of random library of nucleic acid sequences for aptamer selection linked to a defined single-stranded DNA (ssDNA) or RNA origami nanostructure DNA as recited in claim 16.
step (a1), (e) and (f) of claim 1.
Furthermore, Chang et al. teach forming origami nanostructures comprising 3-arm branched junction comprising random loops on each of two arms (e.g. Fig. 11C and as depicted above) by methods known in the art (e.g. lines 12-31, col. 13). However, they do not expressly teach forming random loops by thermal annealing as required by step (a2) of claim 1.
Furthermore, Chang et al. do not expressly teach capture of aptamer-conjugated origami nanostructure on target beads, eluting the origami nanostructure from capture beads and amplifying the eluted origami nanostructure as required by steps (b) - ( f) of claim 1.

Regarding the requirement of forming origami nanostructure comprising random loops by thermal annealing as required by step (a2) of claim 1:
Yin et al. teach thermal annealing to form origami nanostructure is known in the art (e.g. the invention provides modular methods for producing complex nucleic acid structures using a subset of defined and predetermined oligonucleotides without the need for a longer Scaffold strand that is essential in a DNA origami approach. The nucleic acid structures of the invention self-assemble in a sequence-specific manner through local interactions, typically in a one-step annealing reaction. The nucleic acid structures, and the single-stranded oligonucleotides that are used to produce such structures, are designed so that the oligonucleotide and therefore the nucleotide sequence at each location in the structure is known as in para 0006, pg. 1; one step thermal annealing as in para 0030, pg. 3; para 0084, pg. 9).
 The spacing between affinity elements is determined in part by the number of helices and the choice of loops in which to incorporate the aptamer affinity elements; the number of helices and choice of loops may be varied to achieve a desired spacing. The sequences of aptamers specific for thrombin shown in Table 4 were incorporated into the first 340 and fourth 342 single-stranded DNA loops, providing a structure in which the aptamers extend from the tile as shown schematically in FIG. 26(b), with a spacing between aptamers (for the 4-helix tile) of about 2 nm as in para 0246, pg. 22; differing Kd values depending on number of thrombin specific aptamers and separation between two aptamers as in para 0248-0249, pg. 22-23; Fig. 26; construct 350 having two aptamer entities as in in Fig. 27). 
Therefore, as both Yin et al. and Johnston et al. teach formation of origami nanostructure,  it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the process of forming origami nanostructure by thermal annealing as taught by Yin et al. and to include optimizing the design of the origami nanostructure by including loop components as taught by Johnston et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method comprising 
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of Chang et al. comprising forming Y-shaped DNA origami nanostructure by conventional methods to include forming DNA origami nanostructure by thermal annealing to form random loops as taught by Yin et al. and Johnston et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising providing origami nanostructure.
Therefore, the combined teaching of Chang et al., Yin et al. and Johnston et al. render obvious the step of forming origami nanostructure comprising two random loops by thermal annealing as required by step (a2) of claim 1.
Furthermore, as Johnston et al. teach the aptamer target is thrombin, the combined teachings of Chang et al., Yin et al. and Johnston et al. render obvious the limitation: wherein the benchmark target polypeptide is thrombin as recited in claim 14. 
Regarding the requirement of linking by ligating as required by step (a1) of claim 1:
As noted above, Chang et al. teach covalent linkage of aptamer sequences to DNA origami nanostructure (e.g. lines 36-39, col. 9). 
Like Chang et al., Lin et al. teach covalent linkage to DNA origami nanostructures. Furthermore, Lin et al. teach DNA origami nanostructures, i.e. paranemic crossover DNA, are linked by ligation to adjacent oligonucleotide sequences to form a contiguous replicable structure (e.g. entire Lin et al. reference and especially Design of the Replication Process 
Lin et al. does not expressly teach constructs comprising aptamer ligated to DNA origami nanostructure. However, as Chang et al. teach covalent linkage of aptamer sequences to DNA origami nanostructure is known in the art(e.g. lines 36-39, col. 9), it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of Chang et al., Yin et al. and Johnston et al. comprising covalently linking aptamers to Y-shaped DNA origami nanostructure comprising random loops wherein the nanostructure is  formed by thermal annealing to include covalent linking to DNA origami nanostructure by ligation as taught by Lin et al. because this is a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising generating conjugates of aptamers covalently linked to DNA origami nanostructure.
 Therefore, the combined teachings of Chang et al., Yin et al., Johnston et al. and Lin et al. render obvious the requirement of covalent linking to an origami nanostructure by ligation as required by step (a1) of claim 1.
 Furthermore, the combined teachings of Chang et al., Yin et al., Johnston et al. and Lin et al. render obvious the requirement of providing conjugates of aptamers covalently linked by ligation to DNA origami nanostructure as required in steps (e) and (f) of claim 1.
Furthermore, as Lin et al. teach DNA origami nanostructures comprising paranemic crossovers (e.g. entire Lin reference and especially Design of the Replication Process section, pg. 17626; Fig. 1, pg. 17627; Replication of a PX DNA Molecule section, pg. 17628-17629), the claim 1.
Furthermore, as Lin et al. teach paranemic crossover DNA comprises multiple crossovers (e.g. entire Lin reference and especially Fig. 1, pg. 17627; Replication of a PX DNA Molecule section, pg. 17628-17629), the combined teachings of Chang et al., Yin et al., Johnston et al. and Lin et al. render obvious the limitation: wherein the defined single-stranded DNA (ssDNA) or RNA origami nanostructure comprises at least two paranemic crossovers as recited in claim 17.
Regarding steps (b) - (f) of claim 1:
As noted above, Chang et al. teach a modified SELEX procedure to select target-binding aptamers (e.g. as in Example 3 and especially lines 41-67, col. 27- lines 1-7, col. 29; Fig. 11C and as depicted in this action above).
Furthermore, prior to the effective filing date of the claimed invention, Doyle et al. teach a method of selecting aptamers having a high affinity for a target molecule comprising binding target molecules to magnetic beads  and contacting the target molecule coupled beads with a library of aptamers to allow binding, forming bead-target-aptamer sequence complexes, isolating complexed beads; separating target-bound aptamer sequences from beads, amplifying the selected aptamers and subjecting the selected aptamers to multiple rounds of selection (e.g. lines 50-67, col. 3). Doyle teaches separation of selected aptamer sequences from beads is done by elution (e.g. random aptamers is first generated and incubated with the target molecule. The unbound aptamers are washed away. The aptamers bound to the targets are 
Therefore, as Doyle et al. teach high affinity aptamer selection using target protein coupled beads, they make obvious the limitations: (b) immobilizing a benchmark target polypeptide comprising one or more epitopes on a bead; (c) contacting benchmark polypeptide-coated beads;(d) recovering the contacted beads; (e) eluting bound nucleic acid sequences from the contacted beads as required by claim 1.
Furthermore, Doyle et al. make obvious the limitation: wherein the bead is a magnetic bead as required by claim 4.
Doyle et al. do not expressly teach eluting and amplifying aptamers conjugated to DNA origami nanostructure as required by claim 1.
However, like Doyle, Johnston et al. teach capture of aptamers on immobilized target (e.g. para 0248, pg. 22-23). Furthermore, Johnston et al. teach generating a “synbody” comprising two binding molecules, such as aptamers that bind thrombin, conjugated to a synthetic DNA molecule, such as a DNA origami tile (e.g. Example 12, para 0246-0249, pg. 22-23). 
Furthermore, Johnston et al. teach conventional methods of screening synbody constructs against a target include immobilizing target on beads; contacting target bound beads with synbody conjugates to isolate desired conjugates and eluting to retrieve the conjugates (e.g. para 0108-0109, pg. 6-7; One could also mix the different constructions, incubate them with the target and then remove and wash the target (for example on nickel beads if the target 
 Furthermore, Han et al. teach polymerase-mediated amplification and replication of ssDNA origami nanostructure is known in the art (e.g. PCR mediated replication of ssDNA origami nanostructure using high fidelity polymerase as in Example 4, pg. 37-38; lines 6-14, pg. 39).
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of aptamer selection of Doyle to include capture using bead-bound target and elution of aptamer- DNA origami nanostructure as taught by Johnston et al. and to include PCR amplification and replication of ssDNA origami nanostructure as taught by Han et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method for selection of high affinity aptamers.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of Chang et al. Yin et al., Johnston et al. and Lin et al. to include high affinity aptamer selection using target protein-coupled beads, wherein the aptamers are coupled to DNA origami nanostructure  that are replicable as taught by Doyle et al., Johnston et al. and Han et al. as a skilled artisan would have recognized the simple substitution of one system to present target proteins for aptamer binding with another would yield the predictable outcome of a method for selection of high affinity aptamers.
Therefore, the combined teachings of Chang et al., Yin et al., Johnston et al. , Lin et al., Doyle et al., and Han et al.  render obvious the limitations: (b)  immobilizing a benchmark target  claim 1.
As noted above, the combined teachings of Chang et al., Yin et al., Johnston et al. , Lin et al., Doyle et al., and Han et al. render obvious a method of aptamer selection, wherein the aptamer is covalently linked to a DNA origami nanostructure and thrombin is the desired target.
Chang et al. also teach amplification using an extended primer, i.e. biotinylated 3’ primer. 
However, the combined teachings of Chang et al., Yin et al., Johnston et al. , Lin et al., Doyle et al., and Han et al. do not expressly teach the reverse primer has an extended sequence to generate amplification products of different nucleic acid lengths as required by claim 1.
 Like Doyle et al. and Johnston et al, Mencin teaches methods of aptamer selection using target immobilized beads (e.g. section 1.2.3.2 Target immobilization onto solid surfaces, pg. 22-24).
Furthermore, as noted by Mencin, ssDNA preparation to generate aptamers comprises separating single stranded DNA species of different lengths on a denaturing gel, wherein these species result from amplification with a reverse primer  that is extended , i.e. comprises a lengthener, by a moiety comprising a triple biotin phosphoroamidite coupling/functional group nd para, pg. 32, Mencin thesis).
Therefore, as both Chang et al. and Mencin teach amplification with biotinylated primers, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of the combined teachings of Chang et al., Yin et al., Johnston et al. , Lin et al., Doyle et al., and Han et al. to include ssDNA preparation for aptamer generation comprising amplification with an extended reverse primer comprising a biotin moiety to facilitate isolation based on length of biotinylated amplicons using a denaturing gel as taught by Mencin because the technique of using modified primers to facilitate separation of ssDNA molecules on a denaturing gel based on length is a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising isolating selected aptamers for further analysis.
Therefore, the combined teachings of Chang et al., Yin et al., Johnston et al. , Lin et al., Doyle et al., Han et al. and Mencin render obvious the limitation: (f) amplifying by in vitro PCR the eluted nucleic acid sequences using a forward primer and a reverse primer, wherein the reverse primer has an extended sequence to generate amplification products of different nucleic acid lengths; (g) separating the amplification products on a denaturing gel; and (h) recovering sense single-stranded DNA (ssDNA) as required by claim 1.
Furthermore, Mencin renders obvious the limitation: method of claim 1, wherein the generated amplification products of different nucleic acid lengths are detected using a method selected from gel electrophoresis as recited in claim 11.
claim 1:
As noted above, Chang et al. teach aptamer-coupled nanostructures wherein the nanostructure is Y shaped (e.g. Figure 11C) and the coupled complex comprises two aptamers. Furthermore, Chang et al. disclose aptamers comprise randomized sequences that range in length from about 25 to  about 100 nucleotides(e.g. lines 45-52, col. 8), wherein the randomized sequences are flanked by 1-2 predetermined sequences comprising 10-50 nucleotides (e.g. lines 53-57, col. 8). Furthermore, Chang et al. teach covalent linkage of aptamer sequences to DNA origami nanostructure (e.g. lines 36-39, col. 9). 
Therefore, the aptamer-coupled nanostructures of Chang et al. comprise a continuous nucleic acid sequence, as indicated in Fig. 11C and as depicted above.
Furthermore, Han et al. teach polymerase mediated amplification  and replication of ssDNA origami nanostructure is known in the art (e.g. PCR mediated replication of ssDNA origami nanostructure using high fidelity polymerase as in Example 4, pg. 37-38; lines 6-14, pg. 39).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of Chang et al., Yin et al. and Johnston et al. comprising providing conjugates of  aptamers covalently linked to Y-shaped DNA origami nanostructure, yielding a contiguous nucleic acid construct to include the ability of the DNA origami nanostructure conjugate to be replicated as taught by Han et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would 
Therefore, the combined teachings of Chang et al., Yin et al., Johnston et al., Lin et al.  and Han et al. render obvious the limitation: wherein each member of the scaffold-linked library consists of one contiguous single strand of nucleic acids as required by claim 1.
 Regarding the limitation: wherein the benchmark target polypeptide is a polypeptide to which the multivalent aptamers will have binding affinity of less than 100 pM (picomolar) as required by claim 1:
As noted above, Chang et al. teach aptamer design can be optimized (e.g. sequence can be designed with sufficient flexibility such that it can accommodate interactions of aptamers with two targets at the distances described herein as in lines 52-55, col. 7; Computer programs are available to assist in designing the suitable predetermined sequence of the 5'-arm and 3'-arm regions to facilitate hybridization with the linker polynucleotide and to minimize potential secondary structure in the 5'-arm and 3'-arm regions as in lines 62-67, col. 8; lines 63-67, col. 26- lines 1-25, col. 27;  aptamer design parameters as in Table 2, col. 27).
Furthermore, Johnston et al. teach that it is known in the art to optimize design of origami constructs comprising multivalent aptamers such that binding affinity is optimized (e.g.  differing Kd values, i.e. 1-2nM, depending on number of thrombin specific aptamers and separation between two aptamers as in para 0248-0249, pg. 22-23; construct 344 in Fig. 26; construct 350 having two aptamer entities as in in Fig. 27).
 Therefore, according to the teachings of Chang et al. and Johnston et al., the binding affinity of multivalent aptamers associated with origami nanostructure can be optimized.

Furthermore, prior to the effective filing date of the claimed invention, Ahmad et al. teach their method comprises generating bivalent aptamers that are able to bind thrombin in the lower picomolar range (e.g. < 10pM) through 5 rounds of selection using a screening device comprising thrombin-coated magnetic beads (e.g. Abstract, pg. 11777), wherein the device facilitates selection under highly stringent conditions using low concentrations of protein  and continuous washing, resulting in efficient removal of candidates with lower binding affinity  and enhancing the isolation of very high affinity aptamers (e.g. 2nd para, Directed evolution of bivalent aptamers section, pg. 11779; Fig. 1, pg. 11780). 
 Ahmad et al. teach selection conditions of increasing stringency include reducing the protein target and reducing the amount of target coated beads in successive rounds (e.g. Table S1, Ahmad 2012 supp).
Furthermore, Ahmad et al. teach their selection method with their bivalent aptamer construct resulted in an enrichment of aptamers with binding affinities starting at approximately 360 pM in the first selection round and ultimately yielding constructs with binding affinities of approximately 10 pM.
Therefore, considering the teachings of Chang et al., Johnston et al. and Ahmad et al., the requirement of binding affinity of multivalent aptamers can be optimized according to user’s choice.   

Routine optimization is not considered inventive and no evidence has been presented that the selection of optimizing conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  
Additionally, the binding affinity of <100pM of claim 1 is considered a result-effective variable. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
 Therefore, as the binding affinity of multivalent aptamers can be optimized, the requirement of a binding affinity of <100pM is not considered inventive.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of Chang et al., Yin et al., Johnston et al. , Lin et al., Doyle et al., Han et al. and Mencin comprising forming Y-shaped DNA origami nanostructure through design optimization to include optimizing binding affinity  of multivalent thrombin –targeting aptamers associated with an origami nanostructure  as taught by Johnston et al. wherein optimization comprises using a device comprising thrombin-coated beads that facilitates enriching for bivalent aptamers comprising picomolar binding affinity for thrombin within a few selection rounds as taught by Ahmad et al. because these are  particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising providing origami nanostructure.
claim 1, is made obvious over the combined teaching of Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin and Ahmad et al.
 Furthermore, as Ahmad et al. teach selection using thrombin coated magnetic beads and increasing stringency, these combined teachings render obvious claims 4 and 14-16.
Furthermore, as Ahmad et al. teach their process allows selection of their construct in less than 5 rounds, these combined teachings render obvious claim 22.

	
Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. and Li et al.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al.  as applied to claims 1-4,6-11,14-17 and 22 above, and further in view of Li et al. (Journal of the American Chemical Society 118.26 (1996): 6131-6140).
The combined teachings of  Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. as applied above are incorporated in this rejection.
The combined teachings of Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. teach a method of selection of multivalent aptamers comprising screening target-specific binding of aptamers associated with origami nanostructure, wherein the origami nanostructure comprises paranemic crossover motifs.
claim 12.
Prior to the effective filing date of the claimed invention, Li et al. teach anti-parallel double crossover motifs are known in the art, wherein this motif comprises two Holliday junctions connected by two antiparallel double helical arms(e.g. Abstract, pg. 6131). Furthermore, Li et al. teach this motif provides rigidity to the structure that contains it (e.g. throughout the Li reference and especially 1st para, Nanoconstructions with DAE and DAO Molecules section, pg. 6137).
Therefore, Li et al. make obvious the limitation: wherein the defined single-stranded DNA (ssDNA) or RNA origami nanostructure comprises two anti-parallel double helixes as recited in claim 12.
As both Chang et al. and Li et al. teach origami nanostructures, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of the combined teachings of Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. to include providing nanostructure comprising  anti-parallel double crossover DNA comprising the Holliday junctions and double helical arms as taught by Li et al. because Chang et al. teach a Holliday-junction like structure can be used to  display aptamers (e.g. lines 12-17, col. 27).




Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. and Sun et al.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. as applied to claims 1-4,6-11,14-17 and 22 above, and further in view of Sun et al. (US20140220655).
The combined teachings of  Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. as applied above are incorporated in this rejection.
The combined teachings of Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. teach a method of selection of multivalent aptamers comprising screening target-specific binding of aptamers associated with origami nanostructure, wherein the origami nanostructure comprises paranemic crossover motifs.
 However, they do not expressly teach claim 13.
Prior to the effective filing date of the claimed invention, Sun et al. teach origami nanostructure scaffolds that are generated from a single nucleic acid sequence that range in length to approximately 5kb are known in the art(e.g. DNA origami scaffold as in para 0080,pg. 6-7; at least 5 kb…less than 5kb… Combinations of the above-referenced ranges are also possible as in para 0083, pg. 7).
Therefore, Sun et al. render obvious the limitation: wherein the size of the defined single-stranded DNA (ssDNA) or RNA origami nanostructure is up to 6.3 kilobases as required by claim 13.
As Sun et al. also teach origami nanostructures, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of 

Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al.  
and Shen et al. 
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. as applied to claims 1-4,6-11,14-17 and 22 above, and further in view of Shen et al. (Journal of the American Chemical Society 126.6 (2004): 1666-1674.).
The combined teachings of  Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. as applied above are incorporated in this rejection.
The combined teachings of Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. teach a method of selection of multivalent aptamers comprising screening target-specific binding of aptamers associated with origami nanostructure, wherein the origami nanostructure comprises paranemic crossover motifs.
 However, they do not teach claims 18 and 20.
nd para, pg. 1667). As depicted in Fig. 1, PX DNA comprises multiple crossovers in structures comprising interactions between strands flanking the major grooves ( i.e. PX-W) and strands flanking  the minor groove(i.e. PX-N) as well as closed analogues which are structures that do not comprise sticky ends(e.g. 4th para and Fig. 1, pg. 1667).  
Shen et al. teach paranemic crossover DNA is more stable, i.e. “better behaved”, than parallel double crossover molecules comprising two crossovers (e.g. Abstract, pg. 1666; 1st para, Discussion section, pg. 1671).  
Shen et al. also teaches stable PX DNA molecules comprise major groove separations of 8 nucleotide pairs (e.g. Abstract, pg. 1666).
 Furthermore, Shen et al. teach PX DNA is a generalized version of the Holliday structure because PX DNA comprises multiple crossovers (e.g. 3rd para, pg. 1667).
Furthermore, PX DNA is a versatile structural motif for nanostructures because segments of PX DNA motif can be replaced with components that do not comprise crossover DNA. Shen et al. also teach paranemic PX cohesion is a more effective alternative to joining molecules as compared to restriction-generated sticky ends because PX cohesion allows noncovalent joining of closed molecules and is not limited by length. Furthermore Shen et al. 
 Therefore, as Shen et al. teach stable PX DNA molecules comprise major groove separations of 8 nucleotide pairs (e.g. Abstract, pg. 1666), they make obvious the limitation: method of claim 17, wherein the paranemic crossovers are separated by at least 8 base pairs as recited in claim 18.
Furthermore, as Shen et al. teach PX DNA comprise closed analogues which are structures that do not comprise sticky ends(e.g. 4th para and Fig. 1, pg. 1667) and paranemic PX cohesion is a more effective alternative of joining  molecules as compared to restriction-generated sticky ends, wherein PX cohesion allows noncovalent joining of closed molecules and is not limited by length (e.g. PX Molecules in DNA Nanotechnology and DNA-Based Computation section, pg. 1673), they make obvious the limitation: wherein the defined single-stranded DNA (ssDNA) or RNA origami nanostructure does not comprise a sticky end as recited in claim 20.
As Chang et al., Yin et al., Johnston et al., Lin et al., Han et al.  and Shen et al. all teach origami nanostructures, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of the combined teachings of Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. comprising providing ssDNA origami nanostructure comprising  numerous DNA origami structural elements including branch junctions and crossovers to include providing features  comprising paranemic crossovers that are 8bps apart and  the origami nanostructure does not comprise a sticky end as taught by Shen et al. because a person of ordinary skill in the art would 

Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al.  and Leontis et al.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al.  as applied to claims 1-4,6-11,14-17 and 22 above, and further in view of Leontis et al.(US8129516).
The combined teachings of  Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. as applied above are incorporated in this rejection.
The combined teachings of Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. teach a method of selection of multivalent aptamers comprising screening target-specific binding of aptamers associated with origami nanostructure, wherein the origami nanostructure comprises paranemic crossover motifs.
 Furthermore, Chang et al. teach origami nanostructures which comprise two random loop aptamers, wherein each random loop is attached to a branch of the y-shaped nanostructure by non-covalent linkage (e.g. lines 36-48, col. 9; Fig.11c, Chang).
Therefore, the combined teachings of Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. render obvious the requirement of  a claim 19.
 However, the combined teachings of Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. do not expressly teach each motif is a paranemic crossover motif that binds to the aptamer as required by claim 19.
Leontis et al. teach single stranded nucleic acid origami structures comprising aptamers, where the aptamer is attached by a paranemic crossover motif, are known the art(e.g. sensor may include a token RNA by coupling the aptamer to a three-half-turn (3HT) RNA paranemic binding motif as in lines 29-31, col. 5).
Therefore, Leontis et al. make obvious the limitation: paranemic crossover motif further comprising one of the said random loop sequences (i.e. aptamers) as recited in claim 19.
As both Chang et al. and Leontis et al. teach origami nanostructures that are associated with aptamers, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of the combined teachings of Chang et al., Yin et al., Johnston et al., Lin et al., Doyle et al., Han et al., Mencin, Ahmad et al. to include providing nanostructure comprising paranemic crossover DNA motif that binds the associated aptamer as taught by Leontis et al. because the simple substitution of the origami motif of each branch of the nanostructure that links with a random loop aptamer as taught by Chang et al. with the paranemic motif that binds aptamer as taught by Leontis et al. would yield the predictable outcome of a method comprising providing DNA origami nanostructures comprising aptamers. 
claim 19.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Regarding Applicants’ arguments over the amended claims, it is noted that the teachings of Han et al., Mencin and Ahmad et al. are applied to meet the requirements of the new limitations.
Applicants argue that the cited art does not meet the requirements of generating and screening multivalent aptamers with high avidity as described in the claimed invention. 
This argument is not persuasive.
 Considering each of the cited references as a whole, Chang et al., Johnston et al. and Ahmad et al. teach optimization of binding affinity of bivalent aptamers is known in the art. Therefore, a skilled artisan would appreciate that the prior art and routine optimization would facilitate generation of multivalent aptamers as recited in the claimed invention.
Regarding Applicants’ arguments in reference to ligation of aptamers to an origami nanostructure, this argument is not persuasive. As noted above, Lin et al. teach ligation to an origami nanostructure is known in the art. Furthermore, Chang et al. teach aptamers are 
 Regarding Applicants’ arguments in reference to in vitro PCR of origami nanostructure, Han et al. teach this requirement is known in the art prior to the effective filing date of the claimed invention.
Regarding Applicants’ arguments in reference to providing an extended reverse primer that allows yield of amplicons of different lengths, Mencin teaches this requirement is known in the art prior to the effective filing date of the claimed invention.
Regarding Applicants’ arguments that the aptamer-linked origami structure provided in the claimed invention possesses a superior property of pM binding affinity that is unexpected, this argument is not persuasive.
 As noted in the current rejections, Chang et al., Johnston et al. and Ahmad et al. all teach aptamer binding affinity is optimized. Furthermore, Johnston et al. disclose that binding affinity optimization includes number and positioning of aptamer components on an origami nanostructure. Furthermore, Ahmad et al. teach it is known in the art to optimize aptamer selection by optimizing screening conditions to quickly enrich for aptamers with desired binding affinity.  Therefore, a skilled artisan would appreciate that high binding affinity can be 
 Regarding Applicants’ arguments over the teaching of Shen et al.:
As noted above, Shen et al. is relied upon for the requirement of origami structural elements as required by claims 18 and 20.
Chang et al. teach ssDNA nanostructure includes numerous DNA origami structural elements including branch junctions and crossovers (e.g. lines 12-31, col. 13; trimeric “Holiday-junction like” structure as in lines 12-17, col. 27; Fig. 11). Furthermore, Chang et al. teach forming origami nanostructures by methods known in the art (e.g. lines 12-31, col. 13).
It is noted that Shen et al. teach preferred embodiments comprising two independent interacting strands. Therefore, the citation “ only closed molecules can be purified adequately, owing to their resistance to dissociation on denaturing gels” ( Shen et al., p. 1673, right Col., 1st full pgh; as discussed by Applicant) is interpreted to mean the two independent strands would not separate from each other.
 However, in the context of a ssDNA nanostructure comprising paranemic crossover elements, as taught by the combined teachings of Chang et al., Yin et al., Johnston et al. and Lin et al., this characteristic is interpreted to mean that single stranded segments of the folded ssDNA origami structure that comprise a motif as taught by Shen are resistant to dissociation but that the ssDNA nanostructure comprising covalently-linked aptamers remains a whole entity.
 Furthermore, as the additional teachings of Yin et al., Lin et al., Johnston et al. and Han et al. render obvious different DNA origami nanostructures are known in the art, these .


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Examiner, Art Unit 1639